                                                                        ----'---·---~-----
                                                                          7
                                                                           l
                                                                               J·c.:1··,,-
                                                                                i.J .../\..
                                                                                            ' . \ ; ,,    ,){~I\(                f

UNITED STATES DISTRICT COURT                                            1 nnri                          ,        11   ._,,
                                                                          UV'-..\..,               1 ..     ,11       L ~        J


SOUTHERN DISTRICT OF NEW YORK                                           II Ff ,~-('T'~('', \r' \l ! 'VI 'I
                                                                          ~      .J--~....                  .\    ~   J.
                                                                                                                             1
                                                                                                                            ..       '   .~   • l .   I   ..   l   I·'[")
                                                                                                                                                                   •
------------------------------------------------------------X
TRUSTEES OF THE NEW YORK CITY                                               oc
                                                                         ·1·J-       ,._.
                                                                                             J!. •
                                                                                             I I    •




COUNCIL OF CARPENTERS PENSION FUND,                                      DATE F/1.1. ··.!·)·.···.·.\ . ._. __________ . . . --
WELFARE FUND, ANNUITY FUND, AND                                                                                  .-- .c3t13l~~--
APPRENTICESHIP, JOURNEYMAN
RETRAINING, EDUCATIONAL AND
INDUSTRY FUND, et al.,
                       Plaintiff,                                                19         CIVIL 7453 (JGK)

                 -against-                                                           JUDGMENT

GSR CONRETE TOY, LLC,
                                   Defendant.
----------------------------------------------------------X



        It is hereby   ORDERED, ADJUDGED AND DECREED: That for the reasons

stated in the Court's Memorandum Opinion & Order dated March 12, 2020, the petition to confirm

the arbitration award is granted in the amount of $3,813.90, p !us interest from the date of the

arbitration award, accrued at an annual rate of 7.5%, in the amount of $202.19. Judgment is also

entered in favor of the petitioners and against the respondent in the amount of $1,207.00 in

attorney's fees and $75.00 in costs. Post-judgment interest on the entire amount of the judgment

will accrue from the date of this judgment at the rate provided by 28 U.S.C. § l 96l(a); accordingly,

the case is closed.

Dated: New York, New York
       March 13, 2020

                                                              RUBY J. KRAJICK

                                                              Clerk of Court
                                               BY:

                                                              DeputyCierk
